         Case 2:20-cv-06319-MAK Document 18 Filed 02/18/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TRACY MCNEIL                                 : CIVIL ACTION
                                              :
                      v.                      : NO. 20-6319
                                              :
 WELLS FARGO BANK, N.A.                       :

                                          ORDER

       AND NOW, this 18th day of February 2021, upon considering Defendant’s Motion to

dismiss (ECF Doc. No. 14), Plaintiff’s Opposition (ECF Doc. No. 15), Defendant’s Reply (ECF

Doc. No. 16), and for reasons in the accompanying Memorandum, it is ORDERED Defendant’s

Motion (ECF Doc. No. 14) is GRANTED without prejudice to Plaintiff filing a second amended

Complaint no later than March 4, 2021 possibly alleging facts consistent with Fed.R.Civ.P. 11

allowing us to plausibly infer Defendant reported its March 2, 2020 error to the Social Security

Administration leading to losses.



                                                   _____________________
                                                   KEARNEY, J.
